Per Curiam,
“It is a settled rule of construction that a technical meaning shall be given to a technical word in a will, unless there be clear evidence of a contrary intention:” Hawkins on Wills, Prop. III, Introduction; France’s Estate, 75 Pa. 220. “. . . technical words shall be taken to have been used according to their proper technical sense, unless the other parts of the will imperatively require a different one:” Mr. Justice Sharswood, in Doebler’s Appeal, 64 Pa. 9 (at page 15).
The exceptions are filed to the auditing judge’s ruling in interpreting the following clause of the will:
“I give and devise unto my niece, Catharine Welbank, wife of Charles Wel-bank, her heirs and assigns forever, for her sole and separate use, free and discharged from any and all control of her said husband, and of any curtesy or other interest therein on the part of her said husband, my house and lot of ground No. 1623 South Broad Street, Philadelphia, together with any fire insurance policies on the said house that I may hold at the time of my death. Ih event of my selling or disposing of my said house in my lifetime, then in lieu thereof I give and bequeath unto my said niece, absolutely, a sum equal to the price or sum for which I shall have sold or disposed of it.”
The auditing judge held that a separate-use trust was created, and that the latter language of an alternative gift of money in event of sale of the real estate by testator in his lifetime was insufficient and ineffective to modify or change testator’s expressed intent. No sale was made by testator, and so the legacy of a sum equal to the selling price was inoperative. In this we all concur.
Evidencing the fact that testator understood the force and effect of the technical expressions so used by him in the third item, we find him, in appropriate terms, giving the same devisee a life estate in other real estate without such condition. This, in itself, is persuasive and, in our judgment, controlling.
All exceptions are dismissed and the adjudication is confirmed absolutely.